GtOldsboroush, J.,
delivered the opinion of this Court:
The appeal in this case was taken from an order of the *167Circuit Court for Caroline County passed on the ITth day of March 1862, dismissing a motion to dissolve an injunction before granted by the Court.
(Decided Oct. 9th, 1863.)
Whatever apparent merit there may have been in the allegations of the bill to induce the Circuit Court to grant the injunction, the answer being filed which flatly denied those allegations, it is clear upon the motion to dissolve' argued upon bill and answer, that the action of the Court thereon was erroneous and must be reversed.
The 103d section of the 16th Article of the Code in regulating the effect of answers in chancery, expressly excepts “motions to dissolve an injunction.” By this exception, parties are remitted to the ancient and well established rule in equity practice and pleading, that on a motion to dissolve, the answer, if responsive to the bill, is evidence for the defendant, and if the material allegations are denied by the answer, the injunction must he dissolved. We need cite no authorities for this familiar rule. Therefore, looking to the bill and answer in this case, we are of opinion that the injunction should have been dissolved. In a further review of the case, and examining the hill alone, we find no substantia] ground for the interference of the' Court by injunction.
By the appellees own showing, he created the relation of landlord and tenant; if otherwise, and the appellant failed or refused to deliver possession of the farm, or was a trespasser, or being in possession under a contract of renting, or owed the appellee for rent, in all these events the appellee had his remedy at law. In his allegation about the injuries to the property,' he confines it to injuries done before the filing of the bill, and does not allege any apprehension of future injury. Therefore the hill having none of those elements which constitute in themselves a ground for an injunction, this Court will sign a decree reversing the order of the Circuit Court, dissolving the injunction and dismissing the bill with costs to appellant.

Order reversed and bill dismissed.